The judgment of the court was pronounced by
Etjstis, C. J.
The only question in this case, is whether a surety on a twelve-months’ bond is subrogated, on paying it, to the equivalent portion of the judgment under which the property for which the bond was given was adjudicated, or only to the rights of the creditor of the bond itself.
The debt created by the judgment is not the same represented by the bond. The surety who pays the bond is subrogated to all the rights appertaining to it, but can have no rights of mortgage, which the judgment itself imports. We understand this to have been held in the case of Coons, Curator, v. Graham, Curator, 12 Rob. 209. Such is our view of the law in relation to payment with subrogation.
The opinion of the court prepared in the case of the Succession of Harkins, ante p. 923, supersedes the necessity of any remarks concerning the attorney in this case being a witness.
The judgment appealed from is reversed, and the petition of Copley dismissed, with costs of the opposition in both courts.